Cross appeals from a judgment of the Supreme Court at a Trial Term, entered October 13, 1978 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to subdivision 1 of section 16-102 of the Election Law, seeking to invalidate the nominating certificates nominating respondents Quinn and Daronco as candidates of the Conservative Party for the office of Justice of Supreme Court for the Ninth Judicial District. The order to show cause bringing on this proceeding directed that service be made on the State Board of Elections, the respondent candidates, and on at least five members of the Committee to Fill Vacancies. Concededly, only four members of the Committee to Fill Vacancies were served. Furthermore, one of these four members was not served in the manner provided for in the order to show cause. Inasmuch as the petitioner failed to strictly comply with the provisions for service contained in the order to show cause, the proceeding must he dismissed (Matter of Bruno v Ackerson, 39 NY2d 718; cf. Matter of Wolfe v Acito, 64 AD2d 948). Judgment vacated; motion to dismiss proceeding granted and petition dismissed, without costs. Motion for leave to appeal denied, without costs. Mahoney, P. J., Greenblott, Staley, Jr., Main and Larkin, JJ., concur.